 
EXHIBIT 10.1
 
EXECUTION DOCUMENT
 
 
STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREMEENT (“Agreement”), dated as of the 15th day of August
2014, is made and entered into between PLAISANCE FUND, LP, a Delaware limited
partnership (the “Purchaser”), and COSI, INC., a Delaware corporation (the
“Company”).
 
WHEREAS, the Purchaser desires to purchase from the Company, and the Company
desires to sell to the Purchaser, up to 3,889,613 shares of common stock, par
value $0.01 per share (the actual number of shares to be purchased by the
Purchaser, the “Shares”), at a purchase price of $1.15 per Share (“Per Share
Price”), which number of Shares to be purchased by the Purchaser may be reduced
only by the number of shares to be purchased by MILFAM (as defined below), or an
affiliate thereof, pursuant to its right to participate in the transaction
contemplated hereby.
 
NOW, THEREFORE, the parties hereto agree as follows:
 
1.   Purchase and Sale.  Subject to the terms and conditions of this  Agreement,
at the Closing (as defined below), the Company will issue and sell to the
Purchaser and the  Purchaser will purchase from the Company 3,367,874 Shares at
the Per Share Price for an aggregate purchase price of $3,873,055.10 (the
“Purchase Price”).  At the Closing, (a) the Purchase Price shall be paid by the
Purchaser to the Company by wire transfer of immediately available funds to the
account specified by the Company, in United States dollars and (b) the Company
shall deliver to Purchaser to the address specified by the Purchaser a
certificate registered in the name of the Purchaser representing the
Shares.  The Closing shall occur upon the Company’s notice to the Purchaser that
it has  received notice from NASDAQ that the Company’s Notice of Listing of
Additional Shares has been “closed” (“NASDAQ Notice”) but in no event later than
thirty (30) days after the date of this Agreement set forth above (“Closing”).
 
2.   MILFAM Right of Participation.  The Purchaser acknowledges that MILFAM II
L.P. (or an affiliate thereof) (“MILFAM”), a large investor of the Company, has
a right to participate in this transaction pursuant to the terms of that certain
Senior Secured Note Purchase Agreement dated April 14, 2014 (“MILFAM NPA”),
entered into between MILFAM and the Company.   MILFAM has notified the Company
that MILFAM, or an affiliate thereof, intends to purchase up to 521,739 shares
(“MILFAM Allocation”) on the same terms and conditions, including the same Per
Share Price, as set forth herein.
 
3.   Purchase Commitment.  In the event MILFAM does not close on the transaction
or purchases less than all of the MILFAM Allocation (any such remaining shares
being the “Remaining Shares”), the Purchaser hereby commits to purchase all such
Remaining Shares on the same terms and conditions, including the same Per Share
Price, as set forth herein.  Any closing on the Remaining Shares shall occur
within five (5) business days following the earlier to occur of (a) the date of
the closing of the MILFAM transaction, (b) the date MILFAM delivers to the
Company written notice stating that MILFAM declines to participate in the
transaction or does not intend to purchase the full amount of the MILFAM
Allocation (or the date the Company notifies the Purchaser of the receipt of
such written notice from MILFAM, if later), or (c) the expiration of the 30-day
period following the date the Company delivered the
 
 
 

--------------------------------------------------------------------------------

 
 
written notice of the right to participate in the transaction to MILFAM pursuant
to the MILFAM NPA, if such 30-day period has not been previously waived by
MILFAM.
 
4.   Acknowledgment.  Notwithstanding Sections 1, 2 and 3 above, the Company
shall have no obligation whatsoever to issue any shares (and accordingly, the
Purchaser shall not have any obligation to pay the Purchase price, or relevant
portion thereof):  (a) where shareholder approval would be required pursuant to
any rule, regulation or law to which the Company is subject, including the
NASDAQ Stock Market Rules, or (b) which would cause the Company to be in
violation of its governing documents or any law, rule or regulation to which it
is subject.
 
5.   Understandings of the Purchaser.  The Purchaser hereby represents and
warrants to, and covenants with, the Company that the Purchaser is aware and
understands that:
 
(a)  There are substantial risks incident to the purchase of the Shares.  An
investment in the Shares is inherently speculative in nature, and the Purchaser
may suffer a complete loss of the Purchaser’s investment, and the tax
consequences to the Purchaser of an investment in the Shares will depend upon
the Purchaser’s circumstances.
 
(b)  The Shares have not been registered under the Securities Act of 1933, as
amended (the “Federal Securities Act”), any state’s securities act
(collectively, the “State Securities Acts”) or any other laws of any other
securities commission or regulatory authority (the “Other Securities Laws”), and
are being offered for sale pursuant to applicable exemptions from
registration.  No federal or state agency or regulatory authority or any other
securities commission or regulatory authority has made any finding or
determination as to the fairness of the offering of the Shares for public
investment, or any recommendation or endorsement of the Shares.
 
(c)  The Purchaser may not sell, transfer or assign the Shares, or any portion
thereof, without registration under the Federal Securities Act, the State
Securities Acts or Other Securities Laws or qualification or perfection of an
applicable exemption therefrom.
 
6.   Representations, Warranties and Covenants of the Purchaser.  The Purchaser
hereby represents and warrants to and covenants with the Company as follows:
 
(a)  Immediately prior to consummation of this Agreement, the Purchaser,
together with all of its affiliates which are required to be aggregated for
Commission (as defined below) reporting purposes, beneficially owns 546,158
shares of the Company’s common stock or any class of stock or other securities
of the Company.
 
(b)  The Purchaser is a limited partnership validly existing under the laws of
the state of formation.
 
(c)  The Purchaser has full power to execute and deliver this Agreement, to
perform its obligations hereunder and to consummate the transactions
contemplated hereby.
 
(d)  The execution and delivery of this Agreement, the performance of
Purchaser’s obligations hereunder and the consummation of the transactions
contemplated
 
 
-2-

--------------------------------------------------------------------------------

 
 
hereby have been duly and validly authorized by all necessary proceedings on the
part of Purchaser.
 
(e)  The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not violate any
provision of the partnership agreement or similar organizational instrument of
the Purchaser and do not and will not conflict with or constitute a default
under any instrument, agreement or document to which Purchaser is a party or by
which it is bound.
 
(f)  This Agreement has been duly executed and delivered by Purchaser, and,
assuming the due execution hereof by Seller, this Agreement constitutes the
legal, valid and binding obligation of Purchaser, except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, and other laws of
general application affecting enforcement of creditors’ rights generally, and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies..
 
(g)  The Purchaser has had a full opportunity to ask questions of and receive
answers from the Company or any person or persons acting on behalf of the
Company concerning the terms and conditions of an investment in the Company.
 
(h)  The Purchaser confirms that it is not relying on any communication (written
or oral) of the Company or any of its affiliates, as investment advice or as a
recommendation to purchase the Shares. It is understood that information and
explanations related to the terms and conditions of the Shares provided by the
Company or any of its affiliates shall not be considered investment advice or a
recommendation to purchase the Shares, and that neither the Company nor any of
its affiliates is acting or has acted as an advisor to the Purchaser in deciding
to invest in the Shares. The Purchaser acknowledges that neither the Company nor
any of its affiliates has made any representation regarding the proper
characterization of the Shares for purposes of determining the Purchaser’s
authority to invest in the Shares.
 
(i)  The Purchaser confirms that the Company has not (i) given any guarantee or
representation as to the potential success, return, effect or benefit (either
legal, regulatory, tax, financial, accounting or otherwise) of an investment in
the Shares or (ii) made any representation to the Purchaser regarding the
legality of an investment in the Shares under applicable legal investment or
similar laws or regulations. In deciding to purchase the Shares, the Purchaser
is not relying on the advice or recommendations of the Company and the Purchaser
has made its own independent decision that the investment in the Shares is
suitable and appropriate for the undersigned.
 
(j)  The Purchaser:  (i) is acquiring the Shares solely for the Purchaser’s own
account, and not for or on behalf of other persons; (ii) is acquiring such
Shares for investment purposes only, and not for resale or distribution; and
(iii) has no contract, agreement, undertaking or arrangement, and no intention
to enter into any contract, agreement, undertaking or arrangement, to sell,
transfer or pledge such Shares or any part thereof.  Furthermore, the Purchaser
does not have any reason to anticipate any change in the Purchaser’s
circumstances which would cause the Purchaser to sell the Shares.
 
 
-3-

--------------------------------------------------------------------------------

 
 
(k)  The Purchaser understands and acknowledges that the Company is relying upon
the representations and agreements contained in this Agreement (and any
supplemental information) for the purpose of determining whether this
transaction meets the requirements for applicable exemptions from registration
under the Federal Securities Act, the State Securities Acts and Other Securities
Laws.
 
(l)  The Purchaser hereby expressly represents that it (i) is an “Accredited
Investor” within the meaning of Regulation D promulgated pursuant to the Federal
Securities Act and (ii) has adequate means of providing for the Purchaser’s
current financial needs, including possible future financial contingencies.  The
Purchaser is able to bear the economic risks of this investment and,
consequently, without limiting the generality of the foregoing, is able to hold
the Purchaser’s Shares for an indefinite period of time and has a sufficient net
worth to sustain a loss of Purchaser’s entire investment in the Shares.
 
(m)  The Purchaser has such knowledge and experience in financial and business
matters that the Purchaser is capable of evaluating the merits and risks of an
investment in the Shares.  With the assistance of the undersigned’s own
professional advisors, to the extent that the undersigned has deemed
appropriate, the undersigned has made its own legal, tax, accounting and
financial evaluation of the merits and risks of an investment in the Shares and
the consequences of this Agreement. The undersigned has considered the
suitability of the Shares as an investment in light of its own circumstances and
financial condition and the undersigned is able to bear the risks associated
with an investment in the Shares and its authority to invest in the Shares.
 
(n)  The Purchaser understands that the Shares are “restricted securities” under
applicable federal securities laws and that the Federal Securities Act and the
rules of the U.S. Securities and Exchange Commission (the “Commission”) provide
in substance that the undersigned may dispose of the Shares only pursuant to an
effective registration statement under the Federal Securities Act or an
exemption therefrom, and the undersigned understands that, except as otherwise
agreed between the Company and the Purchaser pursuant to the Registration Rights
Agreement,  the Company has no obligation or intention to register any of the
Shares, or to take action so as to permit sales pursuant to the Federal
Securities Act (including Rule 144 (ad defined below) thereunder). Accordingly,
the undersigned understands that under the Commission’s rules, the undersigned
may dispose of the Shares principally only in “private placements” which are
exempt from registration under the Federal Securities Act, in which event the
transferee will acquire “restricted securities” subject to the same limitations
as in the hands of the undersigned.
 
(o)  The Purchaser agrees:  (i) that the undersigned will not sell, assign,
pledge, give, transfer or otherwise dispose of the Shares or any interest
therein, or make any offer or attempt to do any of the foregoing, except
pursuant to a registration of the Shares under the Federal Securities Act, all
applicable State Securities Acts and Other Securities Laws, or in a transaction
which is exempt from the registration provisions of the Federal Securities Act,
all applicable State Securities Acts and Other Securities Laws; (ii) that the
certificates representing the Shares will bear a legend making reference to the
foregoing restrictions; and (iii) that the Company and its affiliates shall not
be required to give effect to any purported transfer of such Shares (if any)
except upon compliance with the foregoing restrictions.
 
 
-4-

--------------------------------------------------------------------------------

 
 
(p)  The Purchaser acknowledges that neither the Company nor any other person
offered to sell the Shares to it by means of any form of general solicitation or
advertising, including but not limited to:  (i) any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
media or broadcast over television or radio; or (ii) any seminar or meeting
whose attendees were invited by any general solicitation or general advertising.
 
(q)  The Purchaser will deliver to the Company any additional information in
connection herewith, including the applicable “Know Your Client” information, as
may be reasonably requested by counsel to the Company.
 
7.   Representations, Warranties and Covenants of the Company.  The Company
hereby represents and warrants to and covenants with the Purchaser as follows:
 
(a)  The Company is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Delaware and has all requisite
corporate power and authority to carry on its business as presently conducted
and as presently proposed to be conducted and to enter into and carry out the
provisions of this Agreement and the Registration Rights Agreement.
 
(b)  All corporate action on the part of the Company, its officers, directors
and shareholders necessary for the authorization, execution and delivery of this
Agreement, the performance of all obligations of the Company hereunder, and the
authorization, issuance (or reservation for issuance), sale and delivery of the
Shares being sold hereunder has been taken, and this Agreement constitutes the
valid and legally binding obligation of the Company, enforceable in accordance
with its terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
enforcement of creditors’ rights generally, and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief, or other
equitable remedies.  Except for the NASDAQ Notice, no consent approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state, or local governmental authority on the part of
the Company is required in connection with the offer, sale, or issuance of the
Shares or the consummation of any other transaction contemplated hereby.
 
(c)  The execution, delivery and performance by the Company of this Agreement,
and the consummation of the transactions contemplated thereby, do not and will
not conflict with, or result in, a breach or violation of or default under any
applicable law or any agreement or instrument to which the Company is a party.
 
(d)  The Shares being purchased by the Purchaser hereunder, when issued, sold
and delivered in accordance with the terms of this Agreement for the
consideration expressed herein, will be duly and validly issued, fully paid, and
nonassessable, and will be free of all liens and restrictions on transfer other
than restrictions on transfer under this Agreement and under the Federal
Securities Act, State Securities Acts and any Other Securities Laws.
 
(e)  As of August 8, 2014, the authorized capital stock of the Company consists
of 100,000,000 shares of Common Stock, 19,457,794 of which were issued and
 
 
 
-5-

--------------------------------------------------------------------------------

 
 
 
outstanding as of August 8, 2014.  All issued and outstanding shares have been
duly authorized and validly issued and are fully paid and nonassessable. Other
than as provided in the SEC Reports (as defined below), there are no outstanding
rights, options, warrants, preemptive rights, rights of first refusal or similar
rights for the purchase or acquisition from the Company of any securities of the
Company nor are there any commitments to issue or execute any such rights,
options, warrants, preemptive rights or rights of first refusal.  There are no
outstanding rights or obligations of the Company to repurchase or redeem any of
its securities. All outstanding securities have been issued in compliance with
state and federal securities laws.
 
(f)  SEC Reports.  The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by the Company under
the  Securities Act of 1933, as amended (“Securities Act”) and the Securities
Exchange Act of 1933, as amended (“Securities Act” of 1934, as amended (Exchange
Act”) (“SEC Reports”) on a timely basis, except for certain beneficial ownership
forms which were filed but may not have been timely and an amendment to the
Company’s most recent Form10-K which will be filed to include certain
disclosures which were also included in the Company’s proxy statement.  The
Company’s SEC Reports complied in all material respects with the requirements of
the Exchange Act as of their respective dates and did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not
misleading.  Except as disclosed in the SEC Reports, since the last day of the
fiscal year of the most recent audited financial statements included in the SEC
Reports, there has been no occurrence or event which would reasonably be
expected to have a material adverse effect on the financial condition, results
of operations, properties or business of the Company.
 
(g)  Financial Statements.  The Company’s audited income statement, balance
sheet, and statement of cash flows for the year ended December 30, 2013,
included in the Company Annual Report on Form 10-K filed on April 14, 2014
(collectively, the “Financial Statements”) have been prepared in accordance with
generally accepted accounting principles consistent with methods used in prior
periods, and present fairly the financial condition and operating results of the
Company as of the dates and for the periods indicated, subject to normal
year-end audit adjustments and except that the unaudited statements included in
the Financial Statements may not contain footnotes as would be required by
generally accepted accounting principles. Except as disclosed in the Financial
Statements, the Company is not a guarantor or indemnitor of any indebtedness of
any other person or entity.  The Company maintains a standard system of
accounting established and administered in accordance with generally accepted
accounting principles.
 
(h)  Shell Company.  The Company is not, and has never been, a “shell company,”
as described in paragraphs (i)(1)(i) and (ii) of Rule 144 promulgated under the
Securities Act (“Rule 144”).
 
(i)  Liabilities.  Except as disclosed in the SEC Reports, the Company has no
material Liabilities (as defined below), except for (Liabilities disclosed in
the Financial Statements, (b) Liabilities relating to future executor
obligations arising under the Company’s contracts, and (c) Liabilities which
have arisen since December 31, 2013 in the ordinary course of business.  As used
herein, “Liabilities” shall mean any and all debts, liabilities and
 
 
-6-

--------------------------------------------------------------------------------

 
 
obligations, whether known or unknown, absolute or contingent, accrued or
unaccrued, disputed or undisputed, matured or unmatured, joint or several, due
or to become due, fixed, determined or determinable.
 
8.   Further Assurances.  The Company and the Purchase agree that, from time to
time, whether at or after the Closing, each of them will execute and deliver
such further instruments of conveyance and transfer and take such other action
as may be necessary to carry out the purposes and intents of this Agreement.
 
9.   Survival.  All representations, warranties, covenants, agreements and
restrictions contained in this  Agreement shall survive the acceptance of this
subscription.
 
10.   Additional Information.  The Purchaser covenants and agrees to promptly
furnish to the Company any and all information concerning the Purchaser and the
Purchaser’s investment in the Company that the Company may from time to time
request for the purpose of complying with any federal, state, local or foreign
law, statute, rule, regulation or governmental or regulatory requirement, and
the Purchaser warrants and represents that, at the time any such information is
furnished to the Company, such information shall be accurate and complete.
 
11.   Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the Company and its successors and shall not be assignable by it
without the prior written consent of the Company.  This Agreement, upon
acceptance by the Company shall, where applicable, be binding upon the Purchaser
and the Purchaser’s successors and assigns.
 
12.   Registration Rights Agreement.  The Company and the Purchaser agree to
negotiate in good faith a Registration Rights Agreement (the “Registration
Rights Agreement”) within ninety (90) days of the date of this Agreement that
would provide the Purchaser with mutually agreeable rights to effect
registration of the Shares.
 
13.   Miscellaneous.
 
(a)  This Agreement shall be construed in accordance with and governed by the
laws of the State of Delaware, without reference to its choice of law
principles.
 
(b)  This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and may be amended only by a writing
executed by each of the parties hereto; provided, however, that the Purchaser
will not assign its rights or delegate its obligations under this Agreement
without the express prior written consent of the Company.
 
(c)  This Agreement may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and, all of which taken
together, shall constitute one and the same Agreement.  Counterparts may be
executed in either original or electronically transmitted form (e.g. facsimile
or emailed portable document format (pdf), and the parties hereby adopt as
original any signatures received via electronically transmitted form.
 
 
-7-

--------------------------------------------------------------------------------

 
 
(d)  This Stock Purchase Agreement contains the entire understanding of the
parties hereto with respect to the subject matter contained herein and therein,
and supersedes and cancels all prior agreements, negotiations, correspondence,
undertakings and communications of the parties, oral or written, regarding such
subject matter.
 
(e)  This Agreement may not be modified or amended except by an instrument or
instruments in writing signed by the party against whom enforcement of any such
modification or amendment is sought.  Either party hereto may, only by an
instrument in writing, waive compliance by the other party hereto with any term
or provision of this Agreement on the part of such party hereto to be performed
or complied with.  The waiver by any party hereto of a breach of any term or
provision of this Agreement shall not be construed as a waiver of any subsequent
breach.
 


 
[SIGNATURE PAGE FOLLOWS]
 
 
 
 
 
 
 
 

 
-8-

--------------------------------------------------------------------------------

 



 
[SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]
 


 
IN WITNESS WHEREOF, this Agreement has been signed by or on behalf of each of
the parties as of the day first written above.
 


 
THE PURCHASER:
 
PLAISANCE FUND, LP
 
By:  Janus Capital Management LLC, its
        investment advisor
 
By:  /Daniel Kozlowski/
 
Name: Daniel Kozlowski
 
Title: Vice President
 


 
THE COMPANY:
 
COSI, INC.
 
By:  /Scott Carlock/
 
Name: Scott Carlock
 
Title:  CFO
 


 

 
 

--------------------------------------------------------------------------------